Case 1:18-cr-20613-JEM Document 134 Entered on FLSD Docket 03/10/2020 Page 1 of 4




                                                                                                                                                                                           MAR 1 0 2C~l0
                                                                                                                                                                                            ANC[::'.L,; L. !\i:J:;:LE
                                                                                                                                                                                           CLEH,, IJ S D,:_,, CT.
                                                                                                                                                                                           S, D, c.~ FlJ, - :. :,.:I




         ....-
           ' () F(                              l)     LC!- i          J -,

                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                           0 :-

          d tL, '1 .L, I () r,", ~fl\'.)     r                               rC!.. ;,I\ ( d : r, ~) {'('\i ( "'j                                   C!_      :, ,/ v~               V\      s r:+ (ft-(_,-{ en(_ t
                                                                                                                                                                                                      l                                               w : H'\
          (Y'"I              V'       b~ l ~ -\-~                     tu               lvr (([')f vY\'1                      Cl\,"\}        (,if\'Y\r,r,        JY"•~ CV\t-t!.                   1,,..1{-h,..,          l Uvf', ';)a:;' 1             i ," h:.,n' tc:;{ ~:,y.l(i
         \\}~~\-. rf'i                                tflh: 1.: r\/ -tv rir,:.i/~-L                                                '"·f---~               f<Lll/\~:r.J                           h                 ,./\~ dcc(4'...rr5c 1                      V'.v'~

         rn 'I                (l             lv, h cH1 ~h~{J                              v~' ~-t~-               N'i            <l1i1 {I((, t{,,
                                                                                                                                                           1
                                                                                                                                                            ;


         0r',               .Dr-.__,
                             IJ ,i                   ~\-\ h
                                                     V
                                                                       ()   C..,           \
                                                                                          -~ t~f',   V .,
                                                                                                              {
                                                                                                                   .J        ·T              1v.h .__,           rI         V\   l IL, d              i       0.       +h e..            s Hu                 ;h i;· a.. v
          'J   f:-          0\-r.              i!.,, rr, (j\ ·,       l ...) il n (C( I"', he ~                             \J\f
                                                                                                                                 , H-,(_ {b of S CT V                                                                  (co ,JV', +(I_, {                 T ((_{ (Of,'.)/\':
         vn;+ J lo flJc ':1                                                               fV\~ U\~-,
         '-) 0\ n J ~" 1 '/.,

          t\11£)~-....'.n                    1;__          VV('..\I                -\v,V\~ _-t\.-,l_                          ~ .."+t.. (_;~                     .,Y\~                 \.J\)(__<.)1'11·;,---.1,,                     h:'(),\ \~ ~"
                                             ✓                                                                                                                                                                               .)
         Ap;;\                    i          Cl\..\                    c.1Cf7·l~V\\':i                            C<JY\'::lf:,(!i..6                     w:t\,                    J~f,,c:,v,,\~                              w;h<n                    DoJ r..,t
          l,,."~1('.,cl                             ·h,             A0SA-                      tv'\V'(c                 ~r,tu{\                     U\(\,\             ft><...                    ~'i(/\flf;\(                      ~cfsrnnill                         --lo
          h·1r,~I{:(                           tAr--~               (d+v{-1-                   \Jy                {'{'<!._         ·h              0.J{-7L            '~~·v 1:..'                \,            r"½~::,.,1-                   i'r.    rr•~          ,}0\!-r;~~

                                                                                   r( () ~ IL S        '.:>         Cff
                                                                                                                        r
                                                                                                                                 }   1r> ~\              !/\ n J
                                                                                                                                                                 \

                                                                                   f.;\(,             v;~~,,,..,                     -~v,,s              -~,J~l1

          fJ\           p\(.l'Y1(;:,\l'\J1,1Y\                                         ;r, Svrr ✓ n                           (I~          J1Si~~":,':,V\\                         ,,f            \{'\~L·t(V'l(lY','~                               .jJl       +t
          (-rQ.A                         )
                                                    ~;;_,~· ::,Sc\\ vf- ;f'.~id ✓v\(O'\\
                                                                  1                                                                                 :rvlL             'f(i         V;O\Cl\1:vv'',                            ri-         \-{(ljl'YY''\              ur
          O'\SSoc;.;t\r\l\'\                                    lf\V';)                 <t>1-fr<...,S:0n~ r.ohlQ., cit                                                       ;0+rd"1 tv rr<::,;(C(\\                                                   \(~ '2-.         A
         U\ ~) r rr-. (r·-t; \1 (.                                    c~ {-        IC"'   :Jtt U\f tL 0. \                            ,
                                                                                                                                      I
                                                                                                                                            no h (. q_,                 d    ~         ;   n     t~-n~                 h            fr 1t- ,)O'\\-            C'\h

                     (. ( .1 ('                      \,'                \          r                                                                                                                                                                                    L
          (I\        r r-             /'Y\ &1. 1 ) \J (:_               .i- (CYt<'':lL                 v (', ,1\ e c                      ·, r.
                                                                                                                                             ,.)     I   l ••
                                                                                                                                                     v ':l .> L.
                                                                                                                                                                 <2     .          "
                                                                                                                                                                                   ..1- .) :) /
                                                                                                                                                                                               ., ,.., Ci (              \
                                                                                                                                                                                                                       J ,,
                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         't<HL (
                                                                                                                                                                                                                                                       I '
                                                                                                                                                                                                                                                       -t ,   vn       To

          CI. rA or                                        )t...r           ,i-_;u,C,)~r,_~                                 ·J   Lt:              /c_;f,,;                  c"frlv'"'-f:11r,,.v.                                   0('J r-<ls•+.'rr:                    vt'1V

         1/\r                 \(,1"\,                          (\:)111.C                       of             1rftr,i                     h1        P,(t:,d'-t                             rJ\            \
                                                                                                                                                                                                               5
                                                                                                                                                                                                                   t    Arfl(_n---~~l0'\t                      ~~~•·'<)'~

                             h:i/\\,                         t)'\r.;
                                                       J
                         Case 1:18-cr-20613-JEM Document 134 Entered on FLSD Docket 03/10/2020 Page 2 of 4



  \           ~ i,        d\ \ \ (L      !)(!,J f {£, "· '.:xJV'\ (;;r                               f'I'   y         !YHni h l Ut'j                           r
                                                                                                                                                     C..vn in I(, <n~r\ t                         .i r,      S·'H V
  :,-; :.i\,-_ 11v \            V\ ( l {, '.)       ~ +-u                  1   <:<st,'\,         l'Ylr,1 <:.,--r ,- ""1~      '0\'1J.         t ~ ~; 6: h                i'V')      JI::      tG ~
                                                                                                                                                                                                      3\
  c"'\\.S                 a.n} \/;6~tb                                 w(/\S ~lle.:)<L-~\y                                 btuw.S<L tt.f-                          c.,rcvvY"\VCAt'\uv,
                                                                                                                                                                                                  1
ur                  (_ Mu          5 Vil"\ L h             (.;-(' ~            \o    r       ~ (}l\)    ae:r:r\\l . \, S·L ,'\ 3                   I'"· j ,'   vi J         (Ji/)\~          OJ )

   O\:\+-a l '; t~ ':,                    v-- ~ o               o, ~ c1.             n01 ScL


Th l                  (..1/Yl"f)',      vl ~          V\I l!.. ( (!_

              L-, l::i(,"              C "'' 1\

              fv'\ I A            b \() C ,V'\
              JV\ro([.S                  _\)(Lrn1 \\<[_,~


iho03~                         ii\\\      A-- .,i-1,._~s                   Wh)               h        LJ){!.               S>n(L                k1S.n C0\\                                   \~           a\n


   (A-r-ruf"l'{                         w,~h ~h.l!.. ~lldov'.\ Pub\~L iJtc+ev"dd                                                                               v.J\.--u            \~      h~s:,y/'\t{¼
   -hi              (~'•LSctr''7                       °'-0           rn<lo                 X0\li <:.,-·(               }-~"~)~0C<1<L                       i ri         '"'1 ir-iJ~Lt/Y',c(\t'
    c\-,1,-,J2,i r j                       ih\Yv'\              1,y\·l""'. 1\-,,<L,                  s"'I/Y\~            c!iv-.t-t            LY-,t,..,(~(?)             V\~        ('r',~   ~cL\f.

  --
,_J           ()\l'f',[,'.,        De.flf',\lit~ ;~                                   h      d-<Lf_:,_<!..Y'Se O'\thi.fnt(v                                 (IJ~,o 15 in
  _)Otd                   '.J1U\t'\J\(\~ l,,__;-\"-. 1~(s                                            r\u1:              ~(A      ,;"'(            ~~()              ?-rt..v:yv~\y
  { ~ f l ilb&-'rll.~                              rY'\    <L          , I'-\            2..(/ J 5          ,   ('I   Lvl" n   ~ c4 \ UY'I           -t-v          C'\           ff:·   b"~, oY\
 \(1 6          \   (I\+~ 0 (\ '

 tv\ ·, I\               b \VQ (\'"\              ..\ .j        V\         j    c\,-,/) \k-J          t/\1            G<L o{-3 ~        (I\      ~ \ " ' t <L                Uf\ -I \J(L r::i ·, ±y
 v-,i)ho               l~          P'r.           Q.jf01                            cN"\     cn)~n'2. fcAJ~t.v\\120-hvv,J                                                •tht              !5}01Y\1i..

      5~i<t.) nr\J                                ·fh.<L              v;,+uV\\ CV)\;r~"'¼i,.,

 ..........
  ,L                w~~            5ll!-          i(;v-3 j\j\,.S, b)60l'Y\                                        ,N~      V\)      "'V') G::.ffe1<!                 w: -rn e-sS                      h
+e:...tt'1\-y                      1(lJ .._, ;f;<'j                            r«-r -1; <\~ rn(/\1+ds                                     eff(l(1°'(L~                       to °'< ~~t                      "'t-
'it~f"\lt

\{<£-t T..                         V'Jv-~~           plv'\Cl(\                       \I',     1he_              5'\-)\)       ~vf         ti\      m1Jv"'"°'                     l,,(/\vS;'nj             (Y\C:,

    ·h s l- K--ro                           V\        J <L cf (O·,S<L..                       I Ii      Lw'i l(Cr" -}((,-,,~WI, (f'i n                  .1 ~       (L'.h/)         (,)r., f'crJ~J ~        V\,
       O\n<l             ~St;v~ A~·,r-2,S +"'.vA hl'\vl                                                 \rt"',f~,{(l.~ m~                      ~dNIOl!Z.S') h                                      '\~i-:,t
      'Y'i           '('r,"1       Je:f-ca'\St. O\rJ 1,,-,,1~,1(,~                                          1-            n'-'Vl              no,"1         ~11.(C<\               r1(LSLi1 ~l(

      ps / (,~ ~ V\ 1i;1 L                           -~{\J ~c)                      h-f.
Case 1:18-cr-20613-JEM Document 134 Entered on FLSD Docket 03/10/2020 Page 3 of 4



           .N\ 'I
                                                                                                                                                                   (f' \/
                                                                                                                                                                            f
                                                                                                                                                                                        Vf [c1fn I r1;
                                                                                                                                                                                                                      J   '
                                                                                                                                                                                                                                          1  ' (
                                                                                                                                                                                                                                          n ..,_.,;




                                                                                                                                                                                                                       ,,
                                                                                                                             ,,;.., \)r!__                                                                             :.T
                     \~rr'              I~
                     ,J .lyY, (\,\ ;                               {'f'Y

                                                                   l (/Y✓'   (Y\ \J   (, \ L .-._+ i (IV;           ·b

               •'-n~              F\CLChr--.~                  l0f'f:'Y'·,.J'>,.,,Jy                    r,Jt                   -t.,       ·:.,,..,t           ('{'Ii!_          ,.:,fr-,«'f)                    ")1;               I
               c.,   C,•J\   1     w i ~ -t (L            ~hQ'.:Yv'i,




                                                                                                                                                                                           I            .
                                                                                                                                                                                                        lG'\.)
                                                                                                                                                                                                                    \ \;;


                                                                                                                                                     0 I uC 1/4; , r''j                    ('r, (L             k(.Nt\

                                                                                                                                             T                 r   (l.   tt---. i 1\ e J                    r:-vr              .;;.;,SS      >) t,'\h("
       ,   '
               C"- r, \          blotU-;f'?i           t-, \   I      ('(' (L"i_.'\ '::,     :rf-       ff'<L                Su ii1.~tv'J                     u(           CC fY' r,,-., \,}If'. , t0hh 1                                 ,,,,j; n,,. '
                                                                                                                                                                                                                                  ,)

       , '~n,j                   r,r;vl/\1~            v\1' f"() .[ 0          l[   y uf               ('I\
                                                                                                               )             Chu;lc



           ; _J_ r.              t1 ~u:.c-• ,.Jocr I
                                              1                                 ,r(l,\J;:;.,::\;                             v-J(c, -t(!_,               \jJ0              -~•('\~
                                                                                                                                                                                                1
                                                                                                                                                                                                 :; 1[h:{,t..,                     -l\....      1r·
                                   ~{J<sl-,·\ 0f                       ~c:r>(e               Y.oJ               /1/11"\J              N\v1:;,yY(v,t(("                                 J,..1d~          <!..        ur+v,Zi\·-P.<~y(.(
                                   -t\.-e.-       b;00(V\r.u_,'.)                          (""-v:,CCJ                        0~                 (,    T0             c,{--+--'c:iA\'::,                         c.,-,;0v
             1
           . 0       l v-J~. ,.J \ ,1             (- lo J'f'.t «-~              ·1 \,, «; r              ( c.J._.. 1', - ) L./ If·\ ··1
                                                                                                        1'               l       .

                                         I

               c. , (,,. s s; < ; i:, •• J ~ av:               <l       ~ l/. r       :r r1 ~
                 '
               ,._
                I.           C I~\ U



               I·-                                                           '\. ", ,I r,
                                                                             Y vl•I,
                                                                                              .,.':i    .. \•\,,v· •\\                                                                t\                                               tc


                                                                                                                                                          r
                                                                                                                    ,. ·Ci'''-:,_
                                                                                                                    t\\~,.IIJ                r. ·     1 Jt     I,,
                                                                                                                                                                i:              Q .•, ·I "I             ,, .   \_           .'-        , , ,1   \
                                                                                                                                             t...,1 i,\.i'l,_.Q                       )'" "'-'·-'       \.;-J\-               TO           "-"'
                                                                                                                                                                                '-·




                                                                                                                                                                                                                          iJ {•, ')  ,,
                                                                                                                                                                                                                                  ,. ,_ \
                                                                                                                                                                                                                                                 J
Case 1:18-cr-20613-JEM Document 134 Entered on FLSD Docket 03/10/2020 Page 4 of 4




                  \   \
